DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4, and 6-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “an input unit receiving an image from an outside; a sensor unit sensing a viewer's position and gaze direction; a controller correcting the received image into a preset model based on the viewer's position and gaze direction sensed by the sensor unit; and an output unit outputting the preset model, wherein the preset model is a set of intersection points, which is Horopter surface, where gaze directions from corresponding positions in predetermined retinal areas of the viewer's left and right eyes intersect or meet, and wherein the controller corrects the received image by distorting the received image or adjusting a tilt of the received image, and adjusting the tilt of the received image includes creating a keystone effect.”

Independent claim 7 is allowed for the same reason as given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624